Citation Nr: 1210533	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  11-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private hospital and with private emergency transportation services on October 25, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from letter decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, dated in February 2011.  In those decisions, the VA Medical Center denied entitlement to reimbursement for medical expenses incurred at a private hospital and with private emergency transportation services on October 25, 2010.  

Upon notification of the appellant by the VAMC that his claim was denied, he then appealed to the Board for review.  After reviewing the appellant's claim, the Board, in August 2011, remanded to the appellant via the VAMC in Gainesville.  The claim has since been returned to the Board for review.  Upon reviewing the development since August 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's medical reimbursement claim.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The VAMC was tasked to discover whether the appellant was receiving benefits pursuant to Medicare Part A, and whether any of the appellant's medical expenses had been paid following submission of the appropriate bills to the Social Security Administration (Medicare).  

The VAMC contacted the appellant and discovered that he was indeed covered by Medicare Part A.  Additionally, the VAMC also contacted the companies that provided the appellant with medical care and transportation and discovered what expenses had been made by those companies along with what monies were still owed by the appellant.  This information was noted in the Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the VAMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  On October 25, 2010, the appellant was transported from his home in Tallahassee, Florida, to the Tallahassee Memorial Health Care Center, where he received emergency medical care.  

2.  VA payment or reimbursement of the costs of the private medical care provided on the day in question was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission of the appellant.  

3.  The private medical treatment was not for, or adjunct to, a service-connected disability; a non-service-connected disability associated with and held to be aggravating a service-connected disability; and the appellant was not a participant in a vocational rehabilitation program.  He also had not been adjudged to be permanently disabled.  

4.  A VA facility was not feasibly available to provide the necessary medical care on October 25, 2010.  

5.  The appellant was enrolled in the VA Health Care System as of October 2010; and had received treatment at a VA treatment facility during the 24 months preceding that date.  

6.  The appellant is financially liable to the provider of the emergency treatment and emergency transportation. 

7.  The appellant does not have insurance to defray all or in part the costs of emergency treatment or emergency transportation. 

8.  The appellant has no remedy against a third party for payment of the emergency treatment or emergency transportation provided. 

9.  The appellant is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the emergency treatment or the transportation provided by the ambulance on October 25, 2010.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private medical expenses incurred for October 25, 2010, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2011).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on October 25, 2010, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).

3.  The criteria for entitlement to reimbursement for the reasonable value of transportation expenses and emergency treatment received on October 25, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-08 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be reimbursed for medical transportation to and treatment received at the Tallahassee Memorial HealthCare Center, in Tallahassee, Florida, after he began experiencing increased abdominal and left flank pain on October 25, 2010.  The Gainesville VA Medical Center (VAMC) has denied his claim and he has appealed to the Board for review.

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2011), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011).

The appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  In a letter of September 2011, VA informed him that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  He was also informed that he should send copies of any relevant evidence he had in his possession and that he could also obtain relevant records and submit them himself.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant in this matter is seeking reimbursement for private medical transportation expenses along with private emergency care expenses that were incurred between his home in Tallahassee and ending at the Tallahassee Memorial HealthCare Center.  These expenses were incurred on October 25, 2010.  The record indicates that on or about October 22, 2010, the appellant began experiencing abdominal and left flank pain.  He did not seek immediate attention for the symptoms.  Then on the afternoon of October 25, 2010, the pain and discomfort exponentially increased in severity.  The eighty-two (82) year old appellant contacted an ambulance service and he was transported to the emergency room at the Tallahassee Memorial HealthCare Center.  

At this point, the Board would note that the appellant did not drive to nor was he transported to the Lake City VA Medical Center or the Gainesville VA Medical Center.  While both facilities may have been operating at the time in which his symptoms and manifestations increased in severity, the Gainesville VAMC was approximately 150 miles (2 hours, 20 minutes) away from his home and the Lake City VAMC was, while closer, still 105 miles and one hour, forty minutes away from his home.  Instead of driving to either facility and coping with the manifestations produced by the acute condition, the appellant was transported to the nearest medical facility.  

The record further shows that the appellant received emergency medical treatment and was subsequently released from the hospital.  Following his release, he received bills from the private ambulance and the hospital requesting reimbursement for the services provided to him.  The record indicates that both companies sent requests for reimbursement also to the VAMC in Gainesville and to the Social Security Administration (SSA).  The request for reimbursement was sent to SSA because the appellant was registered to receive limited benefits under Part A of Medicare.  (The appellant was not enrolled in Part B of Medicare.)

Upon reviewing the claim, the VAMC denied the appellant's claim for reimbursement of the expenses.  The VAMC concluded that the treatment was not emergent in nature and that there were VA medical facilities available that the appellant could have received the same treatment.  Since that time, it has been discovered that Medicare Part A paid for all of the expenses except for the amount of $1,174.43 (US dollars).  It is the reimbursement of this amount that is now the subject of this appeal.  

The record indicates that the appellant, at the time of the treatment on October 25, 2010, was not in receipt of a 100 percent disability rating for any disabilities, conditions, or disorders.  Moreover, he is not even service-connected for any disabilities.  At the time of the hospitalization, the appellant was 82 years old.

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care."). In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).  

In the present case, there is no evidence that the appellant sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on the 25th of October, 2010.  The record also does not indicate that the appellant may have contacted the VA within 72 hours of the initial care at the Tallahassee Memorial HealthCare Center.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2010); 38 C.F.R. § 17.120 (2011).

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that emergent medical attention was appropriate because he was suffering from increasing pain in his abdomen and left flank.  Moreover, because he was 82 years old at the time of the incident, and since he had experienced other serious illnesses, he believed that he needed immediate care.  Even if the Board agrees with the appellant, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the treatment and transportation provided on October 25, 2010, pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

In other words, the Board finds that even if the care rendered by the private facility and the private ambulance was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the emergency room treatment and transpiration, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-1002 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011).  

Under the Millennium Health Care Act, the VA will be the payer of last resort for service members who usually get their care at a VA medical center.  As noted above, one of the requirements that must be met is that the appellant must not have entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2011).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2011).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude(d) payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.  In this instance, the evidence of record reveals that the appellant has active private health care insurance in the form of Medicare Part 4.  There is no evidence that the appellant is covered under any other health care insurance.

Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change, in essence, addresses the following:  Payment or reimbursement has been denied by the VA on the basis that the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  However, veterans may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1).  Pertinent to the current case, one of the possible impediments to reimbursement under 38 U.S.C.A. § 1725 is the fact that the appellant was covered under Medicare Part A.  Thus, if the amended provisions of the law are applied to the claim, he may be entitled to reimbursement for any amount not covered by Medicare Part A.

Moreover, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2011).  Under the provisions of 38 C.F.R. § 17.53 (2011), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2011).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2011).  

As previously noted, the VAMCs that would have been closest to the appellant's home were 105 and 150 miles away from the appellant's home.  Also, the record shows that the appellant was transported to the emergency room not by private conveyance but by an ambulance.

Upon reviewing the evidence, the Board concludes that the appellant does satisfy all of the elements of the Millenium Act:

(a) the services were provided in a hospital and via an ambulance - an emergency medical services provider;

(b) delay in seeking immediate medical attention may have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part;

(c) VA facilities that could have provided the appellant with the type of treatment he immediately needed may not have been feasibly available due to the long distances between the appellant's home and the two facilities;

(d) there is a claim for care for one day and that care was for initial emergency evaluation and transportation;

(e) the appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f) the appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization bills;

(g) the appellant has additional medical coverage in the form of private health care insurance procured through Medical Part A;

(h) he has no contractual or legal recourse against a third party; and

(i) he is not eligible for reimbursement under 38 U.S.C. 1728, as discussed above.

As noted, a portion of the expenses incurred by the appellant have been paid through the appellant's enrollment in Medicare Part A.  The remaining amount, that of $1,174.43 (US dollars), has not been paid by third party insurance.  The appellant's treatment was emergent in nature and a VA facility was not reasonably available.  The Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment provided to the appellant on October 25, 2010, not covered in whole or in part by Medicare Part A, have been met.  Accordingly, the benefit sought on appeal is granted.

With respect to the appellant's claim for the expenses incurred as a result of the ambulance transportation on October 25, 2010, in order for an individual to qualify for payment or reimbursement for emergency transportation, a separate set of conditions must be met to qualify for payment or reimbursement.  All of the following conditions must be met: 

(a) Payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility; 

(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

38 C.F.R. § 17.1003 (2011). 

After reviewing the evidence of record, it is the determination of the Board that the appellant is entitled to be reimbursed for his emergency transportation expenses because he satisfies the four criteria:  (a) reimbursement for emergency treatment is authorized under 38 U.S.C.A. § 1725 for emergency room treatment provided at the facility; (b) he is financially liable to the provider of the emergency transportation; (c) he has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728; and (d) he has no contractual or legal recourse against a third party.  38 C.F.R. § 17.1003(a) (2011). 











	(CONTINUED ON NEXT PAGE)


The Board concludes that the criteria for entitlement to reimbursement for the reasonable value of emergency transportation on October 25, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. § 17.1000-.1008 (2011).  Accordingly, the benefit sought on appeal is also granted. 


ORDER

Entitlement to reimbursement or payment for the cost of private transportation to and medical care provided to the appellant at the Tallahassee Memorial HealthCare Center on October 25, 2010, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


